
	
		I
		111th CONGRESS
		2d Session
		H. R. 6333
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Graves of
			 Missouri introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committees on
			 Transportation and
			 Infrastructure and Agriculture, for a period to be
			 subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit, for one year, the Administrator of the
		  Environmental Protection Agency from issuing regulations that result in
		  increased costs for small business concerns, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Protecting Small Businesses From Costly Regulations Act of
			 2010.
		2.FindingsCongress finds the following:
			(1)According to the Office of Advocacy of the
			 Small Business Administration, the costs imposed by Federal regulations
			 disproportionally affect small businesses as compared to larger firms.
			(2)The cost per employee related to Federal
			 regulations for firms with fewer than 20 employees is $10,585, while the cost
			 per employee for firms with 500 or more employees is $7,755.
			(3)The cost per employee related to Federal
			 environmental regulations for firms with fewer than 20 employees is $1,584,
			 while the cost per employee for firms with 500 or more employees is
			 $883.
			3.Prohibition on
			 certain regulations
			(a)In
			 generalNotwithstanding any
			 other provision of law, the Administrator of the Environmental Protection
			 Agency may not issue a regulation that would result in increased costs for a
			 small business concern (as determined by the Administrator of the Small
			 Business Administration), unless the regulation is—
				(1)in response to a
			 major disaster;
				(2)necessary to
			 prevent a major disaster; or
				(3)necessary to
			 protect human life.
				(b)Period of
			 effectThe prohibition under subsection (a) shall only have
			 effect during the one-year period beginning on the date of enactment of this
			 Act.
			(c)DefinitionsIn
			 this section, the following definitions apply:
				(1)Major
			 disasterThe term major
			 disaster means a major disaster declared to exist by the President
			 pursuant to section 401 of the Robert T. Stafford Disaster Relief and Emergency
			 Assistance Act (42 U.S.C. 5170).
				(2)Small business
			 concernThe term small business concern has the
			 meaning given that term in section 3 of the Small Business Act (15 U.S.C.
			 632).
				
